Citation Nr: 1338194	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested by chest pain, to include as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This matter was previously remanded for additional development in July 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue.  

The Board remanded this matter in July 2013 to obtain an addendum medical opinion as to whether the Veteran's service-connected asbestosis disability aggravated the Veteran's current disorder manifested by chest pain.  The examiner was also instructed to comment regarding the medical article submitted by the Veteran and his representative pertaining to asbestosis and chest pain.  An addendum medical opinion was duly provided in August 2013.  However, the examiner did not address the question of whether the Veteran's the current disorder manifested by chest pain was aggravated (i.e., permanently increased in severity) beyond the natural progression due to his service-connected asbestosis disability, nor did the examiner comment regarding the medical article submitted by the Veteran.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should return the claims folder to the examiner who provided the medical opinion in August 2013 for review and an addendum to the opinions previously offered (on January 2013 VA examination and the August 2013 addendum opinion).  The examiner should review the claims file and render an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder manifested by chest pain was aggravated by the Veteran's service-connected asbestosis disability?

The examiner should comment regarding the medical article submitted by the Veteran and his representative pertaining to asbestos and chest pain, and comment regarding whether this article alters the previous opinion that the Veteran's chest pain is unrelated to his asbestosis.

In answering the above question, the examiner should address the Veteran's lay statements and the objective medical evidence.  If necessary, all indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A complete rationale should be given for all opinions and conclusions expressed.
2.  In the interest of avoiding further remand, the RO should review the opinion to ensure that it is responsive to the remand directives.

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



